95 S.E.2d 448 (1956)
245 N.C. 219
STATE
v.
Lucille Roper FURLEY.
No. 577.
Supreme Court of North Carolina.
December 12, 1956.
*449 Nance, Barrington & Collier, Fayetteville, for defendant-appellant.
Atty. Gen. George B. Patton and Asst. Atty. Gen. Harry W. McGalliard, for the State.
DEVIN, Justice.
The defendant was convicted of the sordid crime of using instruments to produce an abortion on the person of one Maline Brewington. The evidence offered by the State was sufficient to sustain the charge set out in the bill of indictment and to support the verdict and judgment, but the defendant assigns errors in the trial which she contends were sufficiently prejudicial to entitle her to another hearing.
As the basis of her appeal, in her brief, she presents two questions for review:
1. The State's witness Maline Brewington testified as to the manner and means and to the fact of the abortion performed on her by the defendant. Certain metal and rubber articles which had been found in the defendant's room were without objection offered in evidence as exhibits. Dr. Foster, a medical expert, testified in corroboration of the State's witness as to the means by which the abortion was brought about as described by her. Dr. Foster was asked whether the use of the instruments described upon the body of the State's witness could cause a miscarriage. Defendant's objection to the question was overruled and Dr. Foster stated: "It is quite possible that pregnancy would be interrupted in such a fashion as described to me by Maline."
The general rule undoubtedly is that the expression of an opinion as to a material matter in issue, even by an expert to be competent as evidence must have been based on facts within the witness' personal knowledge or upon the hypothesis of the finding by the jury. Patrick v. Treadwell, 222 N.C. 1, 21 S.E.2d 818. However, we do not think in view of all the evidence in this case the circumstances under which this question arose and the subsequent testimony of Dr. Foster, to which no objection was noted, that prejudicial error should be predicated upon the statement quoted. Summerlin v. Carolina & N. W. R. R. Co., 133 N.C. 550, 45 S.E. 898; Hester v. Horton Motor Lines, 219 N.C. 743, 14 S.E.2d 794; Stansbury, page 240.
In State v. Shaft, 166 N.C. 407, 81 S.E. 932, where a similar situation arose in an abortion case, we find this language in the opinion of the Court:
"Exceptions 3, 4, 5, and 6 relate to the competency of certain witnesses to testify as experts, and to their qualifications as such. A previous witness had testified that the capsule offered in evidence, and some of which had been administered to the girl, contained aloes, and these witnesses, as experts, were permitted to testify as to the effect of this drug upon pregnancy, when administered in large doses. We see no objection to the competency of this evidence."
From the original record in the Shaft case it appears that the exceptions referred *450 to by number in the Court's opinion related to the testimony of Dr. Sevier. This witness had been asked the question whether or not aloes had a tendency to produce an abortion, and he replied over objection, "Aloes in an excessive dose I should think would have an indirect tendency to produce an abortion." Similar questions were asked Dr. Morris, and similar answer elicited. In our case, Dr. Foster apparently had in mind the articles and instruments which were then before the jury as exhibits. We do not think the admission of the statement objected to was of sufficient moment to have improperly influenced the result, or to require a new trial. Rea v. Simowitz, 226 N.C. 379, 38 S.E.2d 194.
2. The defendant assigns error in the action of the trial judge in propounding questions to the defendant's witness Godwin. This witness, on direct examination, had testified that in 1954 the defendant was buying and selling junk, and that at the place where witness worked there was some junk from Fort Braggodds and ends from hospital supplyand that looking at the State's exhibits he thought they had some things of that nature. Asked to look at a pitcher, a ladle, some small wires, he said, "We did have something of that nature." "The Court: He asked you whether or not you had them. A. I would hate to say on that definitely because there was so much junk out there and people came and looked at it and I didn't never go through it. The Court: Did you have it? A. No, I wouldn't say we did."
Obviously the court was endeavoring to obtain a definite answer to the question asked by defendant's counsel. We do not think the court's questions tended to discredit the witness or to express an opinion. Andrews v. Andrews, 243 N.C. 779, 92 S.E.2d 180; State v. Kimrey, 236 N.C. 313, 72 S.E.2d 677.
In addition to the two questions presented for consideration in defendant's brief, additional assignments of error were brought forward in defendant's appeal, based on exceptions to the judge's charge to the jury in defining reasonable doubt, and in the caution given the jury in the admission of evidence in corroboration. We observe, however, that the court's statement of the rule as to reasonable doubt is in accord with approved precedents, State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133, and that the caution to the jury with reference to evidence admitted for the purpose of corroboration seems to be in substantial compliance with Rule 21.
In the trial we find no error of which the defendant can justly complain.
No error.
JOHNSON, J., not sitting.